Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 06/01/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 3,840,015 (Gain)
Regarding claim 8, Gain discloses as shown in Figure 3, a surgical suture needle, wherein the suture needle (suture needle 15, see col. 2, lines 43-59) has a tip section (section coated by coating 16, see col. 2, lines 43-59) colored in a color different from a color of a portion other than the tip section capable of use as a grasp prevention measure to avoid the tip section from being erroneously grasped by a needle holder, wherein the grasp prevention measure is constituted by only coloring the tip section into a color of red or pink (see col.2, lines 63-68), which resembles the color of blood, and wherein the tip section is colored with a pigment having a color of red or pink, or is colored with an oxide film having a color red.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 3,840,015 (Gain)
 Regarding claim 9, Gain fails to disclose the tip portion having a length up to 10 percent in a longitudinal direction of the needle, the portion including a tip of the suture needle.
	Gain recognizes the length of the tip section is a result effective variable for the purpose of improving visibility. See abstract.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the length of the tip section disclosed by Gain to have disclose the tip portion having a length up to 10 percent in a longitudinal direction of the needle, the portion including a tip of the suture needle for the purpose of providing improving visibility because it would only require the optimization of a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0222617 (Ororz, JR) in view of U.S Patent Number 3,840,015 (Gain)

Regarding claim 10, Ororz, JR discloses as shown in Figures 1-3, a surgical suture needle, wherein the suture needle has a tip section (tip end 31, trailing end 32, see paragraphs [0019], [0020]) including a tip of the surgical needle, the tip section having a tip region (31) from the tip of the suture needle to a midpoint on the longitudinal direction of the tip section and a colored region (32) that is region other than the tip region of the tip section, the tip region in a color different from a color of a portion other than the tip section. See paragraph [0019].
Ororz, JR fails to disclose the colored region is only colored in a color of red or pink, which is unnocticable color resemble to the color of blood, as a grasp prevention measure to avoid the colored region from being erroneously grasped by a needle holder, wherein the tip section is colored with a pigment having a color of red or pink, is colored with an oxide film having a color red. 
Gain, from the same field of endeavor teaches a similar needle as shown in Figure 3, wherein the
Needle has a colored region (coating 16, see col. 2, lines 43-59)  which is only colored in a color of red or pink; see col. 2, lines 63-68; where the color section is capable of being a grasp prevention measure mechanism, capable of avoiding the tip section from being erroneously grasped by a needle holder which is constituted by coloring the tip section red or pink, wherein the tip section is colored with a pigment having a color of red or pink  (Magdela red, see col. 2, lines 63-68).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed by Ororz, JR by substituting the color of the colored region disclosed by Ororz, JR for the color of the colored region disclosed by Gain because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed by Ororz, JR such that the point where the tip region extends to is a midpoint as a matter of engineering design choice.
The applicant does not disclose the relative lengths of the tip region or another portion provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraph [0034].
  One of ordinary skill in the art, furthermore, would have expected the needle disclosed by Ororz, JR, and applicant’s invention, to perform equally well with either dimensions of the tip portion and other portions spacing because both spacing dimensions would perform the same function of giving an indication given the relative dimensions disclosed.
 Regarding claim 11, Ororz, JR discloses wherein the tip region has a color of black. See paragraph [0019].
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,683,415 (Brunken) in view of U.S Patent Number 3,840,015 (Gain) 
Regarding claims 12, 13 Bunken discloses as shown in Figure 2, a surgical suture needle, wherein the suture needle has a tip section (section generally indicated as A), and the tip section has a tip region from a tip of the suture needle to a midpoint in a longitudinal direction of the tip section and a colored region (region where colored area 10’ extends) that is region other than the tip region of the tip section, the tip region being not colored. 

    PNG
    media_image1.png
    738
    496
    media_image1.png
    Greyscale




Bunken fails to disclose the colored region is only colored in a color of red or pink, which is an unnoticed color resemble to the color of blood, as a grasp prevention measure to avoid the tip section from being erroneously grasped by a needle holder.
Gain, from the same field of endeavor teaches a similar needle as shown in Figure 3, wherein the
Needle has a colored region (coating 16, see col. 2, lines 43-59)  which is only colored in a color of red or pink; see col. 2, lines 63-68; where the color section is capable of being a grasp prevention measure mechanism, capable of avoiding the tip section from being erroneously grasped by a needle holder which is constituted by coloring the tip section red or pink, wherein the tip section is colored with a pigment having a color of red or pink  (Magdela red, see col. 2, lines 63-68).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed by Bunken by substituting the color of the colored region disclosed by Ororz, JR for the color of the colored region disclosed by Gain because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Ororz, JR, from the same field of endeavor teaches a similar suture needle as shown in Figure 3 where the tip section has a color in a color different from a color of a portion other than the tip section, for the purpose of using the different portions to measure. See paragraph [0019].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed Bunken in view of Gain and Cornish by substituting the color of one of the coloured area 10' outside the area marked as A of the needle disclosed by Bunken in view of Gain and Cornish for one of the other colors disclosed by Ororz, JR such that the tip section was colored different from a color of a portion of there than the tip section, in order to use the different portions to measure.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed by Bunken in view of Gain and Cornish such that the point where the tip region extends to is a midpoint and the tip region has a ratio of length to the tip section of 50 percent or less as a matter of engineering design choice.
The applicant does not disclose the relative lengths of the tip region or another portion provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraph [0034].
  One of ordinary skill in the art, furthermore, would have expected the needle disclosed by Bunken in view of Gain and Cornish, and applicant’s invention, to perform equally well with either dimensions of the tip portion and other portions spacing because both spacing dimensions would perform the same function of giving an indication given the relative dimensions disclosed.
Response to Arguments
The applicant’s remarks regarding the rejections of claims 8, 9 have been considered but are moot in view of the new grounds of rejection.
The applicant argues Cornish and Gain fail to disclose the coloring the tip to resemble blood and the feature related to the grasp prevention measure. In response, the Office respectfully disagrees. Both Gain and Cornish disclose coloring a tip red, which would necessarily mean that it resembles blood.  See rejection of claim 1.
It is known that the color red resembles blood. See paragraph [0027] of U.S. Patent Publication Number 2003/0138463 (Torres et al.).  The applicant’s specification also explains that one of ordinary skill in the art would expect the color red to resemble blood. See paragraph [0029].
It remains unclear how the red color disclosed by the applicant resembles blood, while the red color Cornish and Gain does not, when they are exactly the same color.
The grasp prevention measure is recited as functional capability the applicant describes the structure capable of performing this function as the needle being the color red. See paragraph [0020].  Cornish discloses it is known to make tip sections red. See paragraph [0008]. Function follows structure.  Since the structural limitations (i.e., the color red) are met by the reference, then it may be reasonably concluded that the functional limitations are also met.  The applicant argues the colored core section disclosed by Cornish is not a grasp prevention measure to avoid the tip section from being erroneously grabbed, but does not explain why the disclosed red color would not function in the exact same way as the applicant’s described red color. See paragraph [0020]. 
Whether or not something colored red can be a grasp prevention measure appears to be a latent property.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
The applicant argues the claimed invention makes it easier to distinguish the tip of a suture needle. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
The applicant argues that the purpose of the coloring in Gain and Cornish is to make suture needles and instruments more conspicuous, which is the completely opposite of an inconspicuous color resembling blood. In response, the Office respectfully disagrees. The claims do not recite the color is inconspicuous. Thus whether or not Gain or Cornish disclose their color is conspicuous is of little relevance as it does not relate to a limitation to the claim. The claims recite the needle is red, which when read in view of the specification, is understood to mean that it resembles blood.  Gain and Cornish both disclose the same color that the applicant describes as resembling blood. 
The applicant argues those skilled in the art who were not aware of the object of preventing grasping of the tip of the suture would have no reason to apply the red color disclosed by Cornish or Gain to the suture needle of Ororz Jr. In response, the Office respectfully disagrees.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant further argues the art of record fails to teach or suggest a colored region only colored in the color of red or pink in regards to claim 12. The Office respectfully disagrees. Bunken discloses a colored region only colored in a single color in the form of region where dulled or colored area 10’ extends within area A. see col. 2, lines 33-39.  

    PNG
    media_image1.png
    738
    496
    media_image1.png
    Greyscale

It remains the position of the Office that if one of ordinary skill in the art modified the colored region disclosed by Bunken by substituting the single color of that region by substituting it with the color (red) of the colored region disclosed by Gain, the resulting combination would be a colored region only colored in the color of red or pink which is exactly what is recited in claim 12.
	The applicant also argues the amendment to claim 10 distinguishes over the prior rejection. In response the Office respectfully disagrees. Orzo discloses a colored region colored only in one color in the form of trailing end 32. see paragraphs [0019], [0020]) It remains the position of the Office that if one of ordinary skill in the art modified the colored region disclosed by Orzo by substituting the single color of that region by substituting it with the color (red) of the colored region disclosed by Gain, the resulting combination would be a colored region only colored in the color of red or pink which is exactly what is recited in claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771